t c memo united_states tax_court s victoria wells petitioner v commissioner of internal revenue respondent docket no filed date carl f agren for petitioner maria d murphy for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 a in the amount of dollar_figure the issues for our consideration are all section references are to the internal_revenue_code in effect for the taxable_year under consideration and all rule references are to this court's rules_of_practice and procedure unless otherwise indicated whether petitioner was the sole owner of a residence for federal_income_tax purposes and thus required to recognize percent of the gain on its disposition and whether petitioner is liable for the accuracy-related_penalty for substantial_understatement_of_income_tax findings_of_fact s victoria wells petitioner resided in balboa island california at the time her petition in this case was filed on date petitioner married thomas f wells mr wells in the state of california on date petitioner and mr wells separated on date petitioner commenced a proceeding for divorce in the superior court of the state of california for orange county superior court a divorce decree was filed on date dissolving the marriage the superior court retained jurisdiction to decide child custody and division of marital property issues and its judgment was filed on date while petitioner was married to mr wells they purchased as joint_tenants a residence located pincite2 paddock lane santa ana california paddock lane property their property deed was recorded on date from date until date when petitioner and mr wells separated the property was their primary residence petitioner continued to reside there after the separation from mr wells in or about date petitioner and mr wells jointly obtained a dollar_figure second mortgage on the paddock lane property the mortgagee lender was american state bank on date petitioner and mr wells jointly obtained a dollar_figure loan from community home loan inc the loan proceeds were used to repay in full the prior loan from american state bank surplus loan proceeds of dollar_figure were distributed to petitioner and mr wells the surplus loan proceeds were used to satisfy mr wells' outstanding liability for federal payroll_taxes incurred after the separation mr wells signed a quitclaim_deed deed for the paddock lane property the execution date on the deed date is the same date as the issuance of the second mortgage ultimately petitioner's attorney obtained and held the deed the deed is entitled quitclaim_deed in bold black letters it provides that for a valuable consideration mr wells hereby remises releases and forever quitclaims to petitioner the paddock lane property the deed is shown as recorded and stamped with the date of date by the official records of orange county california in the upper left corner and the bottom of the instrument it states that tax statements will be mailed to petitioner in all other respects the deed is unconditional and regular on its face in date petitioner and mr wells jointly listed for sale the paddock lane property with real_estate agents mr wells actively participated in attempting to sell the paddock lane property through painting the property selecting the real_estate agent signing the listing agreement and being involved in the negotiations when an offer was received during that time mr wells did not represent or indicate to petitioner that the house was solely her property the first real_estate listing agreement expired on date and petitioner listed the property for sale with another realtor petitioner wanted to be in control of the sale of the paddock lane property on date the paddock lane property was sold for dollar_figure petitioner received a prerelease payment of dollar_figure and a check in the amount of dollar_figure in sale proceeds mr wells did not receive any of the proceeds from the sale of the paddock lane property on date mr wells' attorney wrote a letter to petitioner stating that the deed from mr wells to petitioner had been tendered on a conditional delivery and recorded without mr wells' knowledge or consent the letter further stated also please be advised that we reserve the right to contest the legal effect of the delivery of the deed which was apparently recorded with respect to the paddock lane property and the overall consideration relating thereto on date petitioner's attorney acknowledged and agreed to mr wells' reservation of the right to contest the legal effect of the delivery and the overall consideration relating thereto on mr wells' federal_income_tax return he claimed the deduction for the home mortgage interest and the real_property_taxes on the paddock lane property the proceeds from the sale of the paddock lane property were considered in the overall settlement or distribution of the marital estate on date petitioner reported in her federal_income_tax return that she sold her home for dollar_figure she further reported selling_expenses of dollar_figure which produced dollar_figure as the amount_realized on the sale petitioner then reported a long- term capital_gain of dollar_figure on the sale petitioner's basis in the paddock lane property was dollar_figure at the time of the date sale selling_expenses of the paddock lane property were dollar_figure respondent apparently computed the deficiency without taking into account petitioner's basis in the property we will give effect to the parties' stipulation as to the basis of the paddock lane property as noted above petitioner reported dollar_figure as expenses related to the sale of the paddock lane property however we will give effect to the parties' stipulation that the selling_expenses were dollar_figure opinion respondent determined that the recording of the deed from mr wells to petitioner caused her to be the sole owner of the property as a result respondent determined that petitioner should have reported the entire net realizable gain on the sale of the paddock lane property petitioner contends that the deed was invalid and of no effect because there was no specific intent to transmute the paddock lane property to separate_property as a consequence petitioner argues even though formal title vested in her the paddock lane property was still community_property thus petitioner claims that she is not liable for the total amount of gain on the sale of the property petitioner bears the burden of proving that respondent's determination is erroneous rule a 290_us_111 generally sec_61 and sec_1001 require a taxpayer to recognize income in the year the gain is realized the owner is the person responsible for reporting the gain on the sale of property state law controls the nature of the legal_interest of the taxpayer once ownership is decided under state law federal_law under california law joint_tenancy property acquired during the marriage is presumed to be a community_property asset for purposes of division of such property in a marriage dissolution proceeding former cal civ code sec b west supp which was repealed and is now codified in cal fam code sec west is utilized to decide the tax consequences 363_us_509 in 387_us_456 the u s supreme court held that pursuant to 304_us_64 state law as announced by the highest court of the state is to be followed commissioner v estate of bosch supra pincite moreover the court explained the underlying substantive rule involved is based on state law and the state's highest court is the best authority on its own law if there be no decision by that court then federal authorities must apply what they find to be the state law after giving proper regard to relevant rulings of other courts of the state in this respect it may be said to be in effect sitting as a state court id citation omitted thus our inquiry here focuses on whether under california law petitioner was the sole owner of the paddock lane property at the time of the sale california civil code section west provides that subject_to sections through inclusive married persons may by agreement or transfer with or without consideration do any of the following a transmute community_property into separate_property of either spouse b transmute separate_property of either spouse into community_property or c transmute separate_property of one spouse into separate_property of the other spouse california civil code section a requires that a valid transmutation be made not just in writing but in writing made by an express declaration that is made joined in consented to or accepted by the spouse whose interest in the property is adversely affected the issue here is whether mr wells validly transmuted his one-half joint_tenancy interest in the paddock lane property to petitioner the california supreme court in in re estate of macdonald p 2d cal considered the requirements of a written transmutation under california civil code section a the macdonalds had both previously been married and had children from their prior marriages after several years of marriage to mr macdonald mrs macdonald discovered that she was terminally ill wanting to leave separate_property to her children mrs macdonald and her husband obtained legal and financial advice and divided their property into separate estates before her death one of the items that they did not address was the husband's pension_plan benefits in which mrs macdonald former cal civ code secs through west were in effect at the time of the transmutation in this case these statutes were repealed and are now codified in cal fam code secs west possessed a community_property interest upon retirement the husband deposited the funds from these plans into three individual_retirement_accounts ira's the accounts were solely in the husband's name with the designated_beneficiary of each being a revocable_living_trust which had been created by the pension_plan the husband's children in turn were the beneficiaries of that living_trust the forms for the ira accounts contained a space for the signature of a spouse who was not designated as the sole primary beneficiary to indicate the spouse's consent to the designation mrs macdonald signed the consent form upon her death mrs macdonald's estate petitioned to establish its one-half interest in the ira accounts the issue in estate of macdonald was whether mrs macdonald had waived her community_property interest or whether there had been a transmutation of her community_property interest in the pension-ira's the court held that mrs macdonald's signature on the space below the consent paragraph did not satisfy california civil code section a a writing signed by the adversely affected spouse is not an express declaration for the purposes of section a unless it contains language which expressly states that the characterization or ownership of the property is being changed in re estate of macdonald supra pincite in other words the defect in the writing in estate of macdonald was its ambiguity it is not possible to tell from the face of the consent paragraphs or even from the face of the documents as a whole whether decedent was aware that the legal effect of her signature might be to alter the character or ownership of her interest in the pension funds id thus there was no express declaration as required by california civil code section a the california supreme court was aware that its interpre- tation of california civil code section a would preclude the finding of a transmutation in a case where extrinsic evidence of an intent to transmute existed the court stated that it was such reliance on extrinsic evidence for the proof of transmutations which the california legislature intended to eliminate in enacting the writing requirement of section a id pincite the court's construction of california civil code section a was explained as follows our conclusion honors each of the principles of statutory construction we have discussed first it interprets express declaration so as to give significance to all the words of section a second it effects the intent of the legislature to create a writing requirement which enables courts to validate transmutations without resort to extrinsic evidence and thus without encouraging perjury and the proliferation of litigation third it is consistent with our interpretation of the similar requirement in sec_683 id pincite fn ref omitted in this allusion to california civil code sec_683 the california supreme court is referring to california trust co v continued although the writing need not contain the words transmutation community_property or separate_property there must be language that expressly states that the character or ownership of the spouse's interest is being changed id pincite in addition the court found that the decedent was the party whose interest in the property was adversely affected id pincite in the case before us the adversely affected person is mr wells he transferred his one-half interest in the paddock lane property when he signed and delivered the deed we do not find persuasive petitioner's contention that she is the adversely affected party because she bears the tax burdens of the sale of the paddock lane property petitioner argues that there was no express recharacter- ization or change_of_ownership of the interest in the paddock lane property specifically she asserts the deed did not satisfy the express declaration requirement of california civil code section a because it did not contain the phrase as her sole and separate_property we do not find that phrase to be necessary for purposes of transmuting a real_property interest under california civil code section a the continued bennett p 2d cal in which it determined that parol evidence is not admissible when a statute requires the formality of a writing for the creation of an interest in property issuance of and the language contained within the deed was for the purpose of and did cause the transfer of ownership in the paddock lane property petitioner additionally argues that there was no intent to transmute the paddock lane property into petitioner's sole property under california law we only consider the face of a written instrument to determine whether the parties intended to transmute property extrinsic evidence is to be disregarded it is well settled that where a statute requires the formality of a writing for the creation of an interest in property it must contain words indicating an intent to transfer such interest and in the absence of words which could be interpreted to show such intent no parol evidence will be admitted in re estate of macdonald p 2d pincite quoting california trust co v bennett p 2d cal within the four corners of the deed we do not find any conditional language regarding delivery of the deed or transfer of the property hence we do not find persuasive petitioner's argument in that regard petitioner's argument that she had no intention of assuming sole ownership does not reconcile with the recording of the deed on her behalf she wanted control of the property so it could be sold without interference from her ex-husband the settlement of marital property dated date is premised on the fact petitioner was represented by two attorneys when mr wells quitclaimed his interest in the paddock lane property and when the deed was filed that petitioner owned and sold the property having had the advantages of ownership of the paddock lane property we find it inapposite for petitioner to deny the form of the transaction we hold in accord with california law that petitioner was the sole owner of the paddock lane property at the time of its sale we next consider whether petitioner is liable for the accuracy-related_penalty for substantially understating her income_tax sec_6662 a substantial_understatement is one that exceeds the greater of percent of the tax required to be shown or dollar_figure in the case of an individual taxpayer sec_6662 any understatement is to be reduced by an item for which there is substantial_authority for its tax treatment or adequate_disclosure petitioner's failure to report the entire gain from the sale of the paddock lane property resulted in a dollar_figure understate- ment of income_tax this amount is in excess of dollar_figure and it exceeds percent of the amount of tax required to be shown on the return petitioner has failed to show substantial_authority in support of her position that the paddock lane property should be deemed community_property and that the gain should be divided between petitioner and her ex-husband sec_6662 defines a disclosed item as one as to which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return next we must decide whether petitioner adequately disclosed her tax position the statute does not prescribe what constitutes adequate_disclosure of relevant facts schirmer v commissioner 89_tc_277 this court has indicated that a taxpayer may satisfy the requirements of adequate_disclosure for purposes of sec_6662 if he provides sufficient facts on the face of his return that enable the commissioner to identify the potential controversy involved id pincite we hold that petitioner has satisfied the adequate_disclosure requirement petitioner disclosed on her federal_income_tax return the sale of the paddock lane property and reported long-term_capital_gain she sold the property for dollar_figure and reported dollar_figure in expenses related to the sale consequently the total amount_realized was dollar_figure petitioner reported a basis of dollar_figure which offset against the amount_realized generated a gain of dollar_figure on the sale of the paddock lane property furthermore petitioner reported she did not intend to utilize the sec_1034 basis rollover provision petitioner did not disclose any further information about the sale of the paddock lane property it is likely that the large basis of the paddock lane property resulting in a small long-term_capital_gain generated respondent's audit the information reported was sufficient to apprise respondent of or to enable respondent to identify the potential controversy here that is the amount of gain petitioner was required to report we hold that petitioner has adequately disclosed the relevant facts relating to the sale of the paddock lane property and that she is not liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered under rule
